Fourth Court of Appeals
                                        San Antonio, Texas
                                              October 23, 2019

                                            No. 04-19-00700-CV

                        IN RE IMPLICITY MANAGEMENT COMPANY

                                     Original Mandamus Proceeding 1

                                                   ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Irene Rios, Justice

        In an order dated October 11, 2019, this court stayed, pending final resolution of the
petition for writ of mandamus, (A) the trial court’s September 16, 2019 “Order on Defendant,
American Risk Insurance Company’s Second Amended Motion to Compel and For Sanctions”
and (B) the trial court’s hearing scheduled for October 14, 2019 on (1) relator’s motion to quash
the subject depositions and (2) the real party in interest’s motion to enforce the taking of the
subject depositions and for sanctions. We denied relator’s request to stay all trial court
proceedings in the underlying case.

        On October 21, 2019, the real party in interest filed an emergency motion to stay all trial
court proceedings that relator now opposes. We GRANT the request. All trial court proceedings
in the underlying matter are STAYED pending final resolution of the petition for writ of
mandamus.

           It is so ORDERED on October 23, 2019.

                                                                      PER CURIAM


           ATTESTED TO: _______________________
                        Luz Estrada
                        Chief Deputy Clerk




1
  This proceeding arises out of Cause No. 2016CI11019, styled Implicity Management Company v. American Risk
Insurance Co., Inc., pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathleen M.
Stryker presiding.